 

” “"" _m:§*=*et.etz

d AO 245B (CASDRev. 02/18) Judgrnent in a Criminal Case for Revocations ---'-_----~~"'~_"“

NUV 07 2018

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA SOU%§~§S S§?a‘§$'él a§Ht-‘SRN!A

BY w\& DEPUT\’ _
UNITED sTArEs or AMERICA JUDGMENT IN A CPEMTNKL“CYSE"_'_"'_

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or AHer November 1, 1987)

 

 

 

 

 

V

RlCARDO HERNANDEZ-WARNER (l)
Case Number: l?CR3215-BEN

 

 

FD BY PAUL ALLEN BARR
Defen dant’s Attorney
REGISTRATION No. 26555198
m _
TI-[E DEFENDANTZ
IZ| admitted guilt to violation of allegation(s) NO. l OF THE ORDER TO SHOW CAUSE.
|:| was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber Nature of Violation
l nvl, Committed a federal, state, or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

October mOlS

Date o mpc tion of Sentence.»
M/q

HON ge§/f. Benitez
TE TATES T JUDGE

17CR3215-BEN

 

 

ft
,,

l AO 245B (CASD Rev. 08/13) ludgment in a Criminal Case for Revocations

 

DEFENDANT: RICARDO I-IERNANDEZ-WARNER (l) Judgment - Page 2 of 2
CASE NUMBER: l7CR3 215-BEN
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

FIVE (5) MONTHS CONSECUTIVE TO THE SENTENCE lMPOSED lN CASE lSCR2798-BEN.

E| Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:
DEFENDANT BE INCARCERATED WITHIN THE WESTERN REGION OF THE UNITED STATES.

H

E| The defendant is remanded to the custody of the United States Marshal.

|:l The defendant Shall surrender to the United States l\/Iarshal for this district

|I| at A.M. on

 

 

 

|:l as notified by the United States Marshal.

The defendant shall surrender for service of Sentence at the institution designated by the Bureau of`
Prisons:

|:l on or before
|:I as notified by the United States Marshal.

13 as notified by the Probation or Pretrial Services Office.

RETURN

l have executed this judgment as folloWs:

Defendant delivered on to

 

at , With a certified copy of this judgment

 

 

UNI'I`ED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

l7CR3215-BEN

 

